Simmons, C. J.
Jurisdiction of the subject-matter of a suit can not be waived. Under the decision in Blocker v. Boswell, 109 G-a. 230, a justice’s court has no jurisdiction of suits in trover. It was, therefore, proper to grant a motion to dismiss such a suit when appealed to the superior court from a justice’s court, although both parties consented to the appeal. The superior court had no jurisdiction to entertain the appeal, nor this court any to entertain the writ of error. Smith v. Ferrario, 105 Ga. 51, 54.

Writ of error dismissed.


All the Justices concurring.